DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of the species of microfluidic channels (claims 2 and 11), LEDs (light-emitting diodes) (claims 5 and 13) and selective breeding of the organisms in the colony (claims 6 and 16) in the reply filed on Feb. 16, 2021 is acknowledged.  No claims have been amended, added or canceled.  Claims 3, 5, 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected species), there being no allowable generic or linking claim.  Claims 1, 2, 4, 6-11, 13 and 15-18 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-11, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are ambiguous and confusing, because claim 1 recites in part (c)(ii) that the colony is illuminated with visible light.  But, in part (c)(ii)(A), the claim recites that the colony is illuminated with green light.  The two different limitations are confusing, and the second lacks antecedent basis, as the visible light in the first may be a portion of the visible light spectrum that does not contain the wavelengths for To expedite greatly prosecution for Applicants, these portions of claim 1 may be amended as shown below, for clear and definite and consistent claim language.  
Similarly, claim 1 recites in part (c)(ii) that the colony is illuminated with light that has a wavelength that is outside the visible range, i.e., either above or below the visible range, IR (infrared) light or UV (ultraviolet) light, respectively, one or the other.  But, in part (c)(ii)(B), the claim recites that the first portion of the colony is illuminated with UV light, which lacks antecedent basis, as the non-VIS light/wavelength in part (c)(ii) may not be UV light, or light of a UV wavelength.  In part (c)(ii)(C), the claim recites that the second portion of the colony is illuminated with IR light, which lacks antecedent basis, as the non-VIS light/wavelength in part (c)(ii) may not be IR light, or light of a IR wavelength.  Consequently, the three different limitations, together in one claim, are confusing, particularly as the light in part (c)(ii) has only one wavelength.  
Further, claim 1 is vague and indefinite, because part (c)(iii) recites that the combined stimuli “tend to” favor the survival of organisms that are adapted to perform photosynthesis, but the stimuli may or may not favor these photosynthetic organisms.  If the three stimuli have no effect on the photosynthetic organisms, it is unclear and cannot be determined what the system/ apparatus is for or why it would be used.  Clarification and appropriate correction are required.  
To expedite greatly prosecution for Applicants, these portions of claim 1 may be amended as shown below, for clear and definite and consistent claim language.    

1.  (currently amended} A system comprising:  
(a) one or more light sources; 
(b) one or more chambers; and 
(c) one or more computers; wherein
(i) the one or more chambers are configured to contain a colony of organisms, 
(ii) the one or more computers are programmed to control the one or more light sources, such that the one or more light sources apply stimuli to the colony by illuminating the colony comprising green light and with light that has [[a]] wavelengths that are above and below , infrared and ultraviolet light, respectively, wherein the illuminating comprises: 
(A) illuminating the entire colony of organisms with green light; 
(B) illuminating a first portion of the colony, but not a second portion of the colony with ultraviolet light, and   
(C) illuminating the second portion of the colony, but not the first portion of the colony, with infrared light, and 
(iii) wherein the stimuli, taken together, 

	Idem, claim 10 is vague, ambiguous and confusing, because claim 10 recites in part (a) simply one or more light sources.  But, part (c)(ii)(A) recites that green light, which lacks antecedent basis, illuminates the whole colony.  Part (c)(ii)(B) recites that UV light, which lacks antecedent basis, illuminates the first region of the structure, and part (c)(ii)(C) recites that IR light, which lacks antecedent basis, illuminates the second region of the structure.  These four different limitations are confusing, because the latter three should be present in but are absent from part (a), which recites the light sources.  Moreover, the claim is vague and confusing and equivocal, because the apparatus has one or more chambers in part (b), but no structures in parts (a) – (c), yet the structure(s), which break up the colony into two parts, appear suddenly, without antecedent basis, in parts (c)(ii)(B) and (c)(ii)(C).  As a result, the structure of the apparatus cannot be determined and is indefinite.  To expedite greatly prosecution for Applicants, claim 10 may be amended as shown below.    

10.  (currently amended) An apparatus comprising:  
(a) one or more light sources, wherein the light sources comprise sources of green light, ultraviolet (UV) light and infrared light;  

(c) one or more computers; wherein 
(i) the one or more chambers are configured to contain a colony of organisms comprising a first portion and a second portion and  
(ii) the one or more computers are programmed to control the one or more light sources, such that the one or more light sources apply stimuli to the colony in the one or more chambers 
(A) emitting green light that illuminates the entire colony, 
(B) emitting ultraviolet light that (I) illuminates a first 

(C) emitting infrared light that (I) illuminates the second 

	The claims as amended above are free of the prior art and would recite definite claim language.  Selker et al. (US 2008/0274541 A1) disclose an apparatus in which stimuli (light stimuli) are applied to a colony (culture) of organisms (plant cells or algae or other light-absorbing cells), by placing the organisms in a bioreactor (a disposable flexible bag) and illuminating the bioreactor with visible light or with UV light.  The purpose of the illumination is to maximize the growth of the cells or to activate certain genes that absorb the light.  See paragraphs 23-27; and Figs. 2-3.  The artisan of ordinary skill at the time that the invention was filed would have known that the lighting element (7) could have been constructed to comprise both visible and UV lights, because the reference discloses that the purpose of the illumination is to maximize the growth of the organism, the cells.  This artisan of ordinary skill would have known that plant cells absorb both kinds of light via their chlorophylls and beta-carotene. Nevertheless, the reference does not disclose that a first part of the colony/culture is illuminated 
	Wilkerson et al. (US 2009/0047722 A1) disclose an apparatus in which stimuli (light stimuli) are applied to a colony (culture) of photosynthetic organisms (algae), by placing the organisms in a bioreactor (a tank comprising stackable layers of the organisms) and illuminating the bioreactor with visible light or UV light or IR light. The purpose of the illumination is to maximize the photosynthetic process and increase the growth of the algal cells.  See paragraphs 135-137, 142 and 143; and Fig. 7.  The artisan of ordinary skill at the time that the invention was filed would have known that the lighting element (118) could have been constructed to comprise visible and/or IR and/or UV lights, because the reference discloses that the purpose of the illumination is to maximize the photosynthesis and the growth of the organism, the cells.  This artisan of ordinary skill would have known that algal cells absorb visible and UV light via their chlorophylls and beta-carotene and that they absorb IR light as heat for energy for growth.  The reference, however, does not disclose that a first part of the colony/culture is illuminated with UV light, while a second part of the colony/culture is illuminated with infrared light, and that all of the colony/culture is illuminated with green light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-03-12